        2:19-cv-02211-CSB-EIL # 10            Page 1 of 2                                                E-FILED
                                                                  Tuesday, 10 September, 2019 04:23:34 PM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

DARNELL WASHINGTON                            )
                                              )       Case No. 19-cv-2211
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
SUPERVALU, INC.,                              )
                                              )
       Defendant.                             )

                      REPORT OF RULE 26(f) PLANNING MEETING

       Plaintiff being represented by David B. Levin and Defendant being represented by Amanda

E. Inskeep, counsel met on August 28, 2019, for the purpose of formulating a proposed discovery

calendar for consideration by the Court. The following are dates upon which counsel have agreed.

       1.      Parties will exchange initial disclosures pursuant to FED. R. CIV. P. 26(a)(1) by

September 23, 2019.

       2.      The deadline for amendment of pleadings is January 10, 2020.

       3.      The deadline for joining additional parties is January 10, 2020.

       4.      Plaintiff shall disclose experts and provide expert reports by April 1, 2020. Plaintiff

shall make any such experts available for deposition by May 1, 2020.

       5.      Defendant shall disclose experts and provide expert reports by June 1, 2020.

Defendant shall make any such experts available for deposition by July 1, 2020.

       6.      Discovery shall be modified as follows: At this time, the Parties do not believe any

discovery limitations or modifications are needed.

       7.      All discovery, including deposition of experts, is to be completed by July 1, 2020.

       8.      The deadline for filing case dispositive motions shall be July 31, 2020.
        2:19-cv-02211-CSB-EIL # 10          Page 2 of 2



DARNELL WASHINGTON (Plaintiff)                       SUPERVALU, INC. (Defendant)

BY: /s/ David B. Levin                               BY: /s/ Amanda E. Inskeep
Law Offices of Todd M. Friedman, P.C.                Littler Mendelson, P.C.
333 Skokie Blvd., Suite 103                          321 N. Clark Street, Suite 1000
Northbrook, IL 60062                                 Chicago, IL 60654
Phone: (224) 218-0882                                Phone: (312) 372-5520
dlevin@toddflaw.com                                  ainskeep@littler.com




                                   CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the foregoing Rule 26(f)

Meeting Report with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to the following:

               Jeffrey Nowak
               Amanda E. Inskeep
               Littler Mendelson, P.C.
               321 N. Clark Street
               Suite 1000
               Chicago, IL 60654


                                                     /s/ David B. Levin
                                                     Attorney for Plaintiff




                                                2
